Citation Nr: 1200060	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  05-21 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of VA treatment of a pituitary adenoma.  


REPRESENTATION

Appellant represented by:	New York State Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania, that denied compensation under 38 U.S.C.A § 1151 (West 2002) for additional disability resulting from VA's diagnosis and treatment of a pituitary adenoma. 

This appeal was previously remanded in October 2007and July 2009
In April 2011, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding whether the residuals of VA treatment for a pituitary adenoma were likely foreseeable consequences of such treatment, or whether they were events not often seen and indicative of unforeseen results or problems with the treatment.  A May 2011 VHA opinion was received by the Board.  The Board subsequently issued a copy of this opinion to the Veteran. 

The Board notes that the Veteran submitted a proper form appointing the New York State Division of Veterans' Affairs as his representative in December 2003.  In September 2011, the Board mailed the Veteran a letter, requesting that he clarify which Veterans Service Organization or individual he wished to represent him in this matter.  The Board notes that the September 2011 letter was mailed in error as there is no controversy as to which person or agency represents the Veteran.  Therefore, the Board again notes that the Veteran is represented in this matter by the New York State Division of Veterans' Affairs.


FINDING OF FACT

Additional disabilities, manifested by post-nasal drip, sore throat problems, voice difficulties, visual field defects, and optic nerve pallor, resulted from VA treatment for a pituitary adenoma, but were not the proximate result of a lack of skill, carelessness, negligence, error in judgment, or an unforeseen event.





CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional disability as a residual of VA treatment for a pituitary adenoma have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 3.800, 17.32 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is re-adjudicated (e.g., in a SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a notice issued by the AMC in December 2007 substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate his claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding disability ratings and effective dates required by Dingess/Hartman. 

Although the December 2007 notice was issued after the August 2004 rating decision from which this appeal arises, the AMC subsequently readjudicated the Veteran's claim, as demonstrated by the May 2009 SSOC.  As the May 2009 SSOC complied with the applicable due process and notification requirements for a decision, it constitutes a re-adjudication decision.  Accordingly, the provision of adequate notice followed by a re-adjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision). 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA acquired the Veteran's VA treatment records to assist the Veteran with his claim.  Moreover, VA provided the Veteran with three separate VA medical examinations in November 2009 to identify any residuals from the pituitary adenoma treatment.  In a March 2010 statement, the Veteran indicated that he was given an inadequate VA medical examination.  The Veteran specifically stated that a VA examiner ascribed to him statements he had not made.  The Veteran also stated that the VA examiner failed to list information that the Veteran provided to the VA examiner, but included statements contrary to those that the Veteran actually made.  The Board notes that the Veteran did not specifically indicate which of the three November 2009 VA examiners he believed had written information down falsely.  Moreover, the records indicate that the three November 2009 VA examiners reviewed the evidence of record, to include the Veteran's statements, and came to conclusions supported by the clinical evidence of record.  As the respective November 2009 VA medical examination reports were written after interviews with the Veteran, physical examinations, and contained specific findings indicating the respective natures of the identified residuals from the pituitary adenoma treatment, the examinations are adequate for VA purposes.  Moreover, in a May 2011 VHA opinion, a VA clinician, after an examination of the entire record of evidence, offered opinions regarding whether the Veteran's residuals of an adenoma removal were likely foreseeable consequences of the VA treatment for a pituitary adenoma, or whether they were events not often seen and indicative of unforeseen results or problems with the treatment.  As the May 2011 VHA opinion was written after a review of the claims file and included an opinion backed by clinical evidence, the May 2011 VHA opinion is adequate for VA purposes.  Therefore, there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

The Veteran contends that compensation is warranted for additional disability resulting from VA treatment for a pituitary adenoma under 38 U.S.C.A. § 1151 as 
the disabilities were the result of fault on the part of VA.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  But see generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment).  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.   38 C.F.R. § 3.361(d)(2).

In an October 1988 VA treatment record, a VA examiner at a VA eye clinic indicated that he had examined the Veteran's eyes in August 1988, as the Veteran had reported experiencing flushes and floaters in both eyes.  At the time, the Veteran also reported a history of a retinal problem.  Upon examination, the VA examiner noted that the Veteran had lattice degeneration in each eye with no sign of retinal detachment.  Moreover, the VA examiner indicated that the Veteran's optic nerves were normal in appearance.  At a follow-up appointment three weeks later, the VA examiner noted that the Veteran's eyes appeared unchanged upon examination.  At that time, the Veteran reportedly indicated that his vision was unchanged as well.  As there were no complaints of decreased vision and no significant change in acuity, the VA examiner did not schedule an additional appointment.  

In an additional October 1988 VA treatment record, an additional VA examiner at a VA eye clinic indicated examining the Veteran's eyes in September 1988.  At that time, the Veteran complained of visual field defects and headaches.  Due to the Veteran's complaints, the VA examiner referred the Veteran to a VA hospital.  Subsequent September 1988 VA treatment records indicate a diagnosis of a pituitary adenoma, confirmed by MRI reports.

Subsequent to the September 1988 diagnosis of a pituitary adenoma, the Veteran underwent treatment for the disorder at VA facilities.  Specifically, the Veteran underwent a surgical procedure, specifically a draining of a cystadenoma, in September 1988; underwent chemotherapy in 1989; and underwent another surgery, specifically a resection of the pituitary adenoma and aspiration of the hemorrhagic cyst, in January 1990.  The Veteran reported experiencing many additional disabilities, to include vision problems, sinus disorders and voice problems, after VA treatment.  The Veteran also reported that his difficulties would have been lessened had he been diagnosed sooner.  

The Board finds that the evidence of record establishes that the Veteran developed additional disabilities as a result of VA treatment for a pituitary adenoma.  As the Veteran reported experiencing different disabilities resulting from the VA pituitary adenoma treatment, VA provided the Veteran with three separate VA medical examinations to determine if any disorders could be classified as residuals of the VA pituitary adenoma treatment.   

In a November 2009 VA medical examination report, specifically a brain and spine examination, the Veteran reported experiencing vision problems beginning in 1988.  He stated that he went to an eye specialist and was given glasses.  The Veteran indicated that he continued to have problems and went to a retinal specialist.  Thereafter, he was given a CT scan which detected a large pituitary tumor which pulled on the optic nerves, leaving them detached from the retina.  The Veteran reported undergoing surgery at a VA facility in November 1988 to drain the cyst adenoma.  The Veteran denied any residuals after that first surgery, but still experienced visual difficulties.  After undergoing chemotherapy in 1989, the Veteran underwent a CT scan examination, which found an enlargement of a pituitary lesion with impingement on the optic chasm.  Afterwards, in January 1990, the Veteran underwent a second surgery at a VA facility for resection of the adenoma.  After this surgery, the Veteran noted that his voice had "dropped."   Over the next couple of months, the Veteran noticed problems with postnasal drip, sore throats, and difficulties with his voice.  

After a contemporaneous physical examination and a review of the evidence, to include a December 2006 full body bone scan and a February 2007 MRI report, the VA brain and spine examiner diagnosed postnasal drip, chronic sore throat, and difficulty resonating as residual disorders from the VA adenoma treatment rendered from 1988 to 1990.  The VA examiner noted that the recreational effects of these disorders was severe in that the Veteran could not sing any longer because his voice disorder made it impossible to harmonize.  The VA examiner stated that the Veteran's diagnosed post-nasal drip and chronic sore throat were most likely results of the January 1990 surgery.  As far as the Veteran's difficulty with resonating, the VA examiner stated that the disorder may have been caused by penetration of the sphenoid during surgery.  However, the VA examiner noted that most of the treatment records indicated that the Veteran had a normal voice, and the VA examiner found no evidence of laryngitis or a vocal cord injury.  

Furthermore, the VA brain and spine examiner noted that, prior to the January 1990 surgery, the Veteran had been provided with a statement of the risks and complications, such as bleeding, infection, injury to the carotid artery, injury to the optic nerve, injury to the brain, and incomplete resection of the tumor.  When responding to a request for an opinion as to whether there was evidence of damage to the palate, the VA examiner stated that there was evidence of penetration to the floor of the sella to access the sphenoid sinus, but there was no evidence of damage to the palate.  The VA examiner further noted that the procedure performed on the sella was more likely than not a foreseeable consequent of an adenoma removal.  The VA examiner reported that notes from the January 1990 surgery indicated that the "floor of the sella was noted to be thick and hard-boned."  The VA examiner indicated that guidelines for the performed procedure state that, if intact, the floor of the sella (the posterior wall of the sinus) is removed.  The VA examiner further noted that the January 1990 operative report indicated that the sella was penetrated with a cruciate manner and that bleeding occurred, but was quickly controlled without any other difficulties.  Therefore, the VA examiner indicated that the penetration of the sella would be expected to access the pituitary adenoma and could be a foreseeable consequence of an adenoma removal if encountered.

In a November 2009 VA dental examination report, a VA dental examiner noted that a review of dental film taken two days earlier indicated there was no evidence of palatal bone loss in the reported area of the Veteran's pituitary surgeries.  In noting the intraoral effects of the Veteran's adenomal surgeries, the VA examiner noted a 0.5 cm soft tissue palatal scar in the midline of the mid-palate, which appeared within normal limits regarding texture and coloration.  Upon palpation, there was normal proprioception of the soft tissue with minor loss of sensation less than 1 cm posterior to the noted scar.  The VA examiner noted that intraoral tissues were normal beyond diagnosed periodontal disease.  The VA examiner stated that palatal tissues were within normal limits and the masticatory function was normal.

In a November 2009 VA eye examination report, a VA examiner noted that he had treated the Veteran over the past few years.  Having reviewed the record and examined the Veteran, the VA examiner diagnosed visual field defects directly related to pituitary tumor diagnosis and treatment; and optic nerve pallor directly related to optic nerve tumor and treatment.  The VA examiner also indicated that the Veteran's optic nerve pallor as well as some visual field defects was at least as likely as not related to low-tension glaucoma which was unrelated to the Veteran's pituitary diagnosis.  

In summary, the evidence indicates that the Veteran has post-nasal drip, a chronic sore throat, difficulty resonating, visual field defects, and optic nerve pallor.  All of these disorders at least partly result from VA treatment for a pituitary adenoma.  The determinative issue in this case is therefore whether the Veteran's noted additional disabilities were the proximate result of a lack of skill, carelessness, negligence, or error judgments, or unforeseen events in VA treatment.  

In a May 2011 VHA opinion, a VA clinician, specifically a neurosurgeon, having examined the record, stated that the Veteran was diagnosed with a pituitary macroadenoma in a timely fashion after abnormalities were discovered at the VA eye clinic.  The VA clinician noted that the Veteran had undergone two transphenoidal surgeries for a large pituitary macrodenoma, and radiotherapy for the pituitary tumor.  The VA clinician noted the Veteran's statements indicating that the severity of the residuals of treatment for the pituitary adenoma would have been lessened had the disorder been detected sooner, but the VA clinician noted that there was no evidence in the medical record to support that theory.  The VA clinician stated that the evidence of record showed that the Veteran was diagnosed and treated in a timely and appropriate fashion.  The VA clinician stated that there was no evidence of substandard care on the part of any VA physician or nurse in this case.  The VA clinician further stated that all of the Veteran's residuals were foreseeable and were, in fact, common consequences of a pituitary macroadenoma.  

The Veteran has not provided any competent medical evidence in support of his claim establishing that his additional disabilities following VA treatment for a pituitary adenoma were due to VA's lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event.  He has provided statements in support of his claim, and these statements are probative to the question of whether his conditions arose or worsened in conjunction with VA surgery.  That is not the ultimate issue in this case, however; the Board is not disputing that the Veteran experienced residual disorders resulting from VA treatment for a pituitary adenoma, but must instead assess the role of any fault or unforeseen events.  The determination of whether there was lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event is something that requires medical expertise, which the Veteran has not demonstrated.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997).
	
The Board must therefore conclude that, although the Veteran's additional disabilities were the result of treatment for the pituitary adenoma, the weight of the evidence does not establish that they were the proximate result of VA's lack of skill, 
carelessness, negligence, error in judgment, or an unforeseen event.  Accordingly, the claims for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 are denied.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of VA treatment of a pituitary adenoma is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


